Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         06-DEC-2022
                                                         01:14 PM
                                                         Dkt. 3 ODAC
                          SCWC-XX-XXXXXXX
           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                         LUKELA S. MEYERS,
                  Petitioner/Plaintiff-Appellant,
                                vs.
                       CHRISTINA K. MEYERS,
                  Respondent/Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; FC-D NO. 15-1-0251)
         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioner/Plaintiff-Appellant Lukela S. Meyers’

Application for Writ of Certiorari, filed on October 24, 2022,

is hereby rejected.

           DATED: Honolulu, Hawaiʻi, December 6, 2022.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Michael D. Wilson

                               /s/ Todd. W. Eddins




                                 1